DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 8 and 15 (see Remarks pages 7-10 filed on 04/21/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Matsuura et al (US 6930796) discloses whether it is possible to print each one of a plurality of pages of image data on a paper of a designated size is determined. As to a page which is determined printable on a paper of the designated size as papers of the designated size are available in paper feed parts, the page is printed out on a paper of the designated size. As to a page which is determined unprintable on a paper of the designated size as papers of the designated size are not available in the paper feed parts, data representing the page are saved and the page is printed in a reduced size or otherwise appropriately printed on a paper of a different size. In this manner, all pages of the image data are printed, and at the same time, notification is provided to notify the fact that printing on a paper of the size was conducted. When papers of the appropriate designated size are supplied, printing as designated is executed. It is also possible to select whether to stop printing in the designated size, (col. 1-7 lines 1-67). However, Matsuura et al does not disclose in the affirmative, “in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, determine an output mode of the image forming apparatus, in response to the output mode being an automatic output mode, set the respective sizes of the plurality of images based on a pre-set output method including reducing or increasing the size of the first image, and in response to the output mode being a manual output mode, obtain a user selection of an output method and set the respective sizes of the plurality of images based on the user selected output method including reducing or increasing the size of the first image; and an image forming job performer to perform an outputting operation based on the respective set sizes of the plurality of images.”
Further, the next closest prior art Utsunomiya (US 2007/0279673) discloses CPU of a printing apparatus selects one of a plurality of setting permission information items based on sheet property information in a case in which printing processing is performed employing a specific sheet type. Subsequently, the CPU of the printing apparatus performs a setting regarding each of a plurality of printing setting items so as to obtain a setting permitted in the selected setting permission information item in a case in which printing processing is performed employing a specific sheet type. Thus, a printing apparatus capable of executing the printing settings of a plurality of printing setting items appropriately is provided, (Para 0042-0144). However, Utsunomiya does not disclose in the affirmative, “in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, determine an output mode of the image forming apparatus, in response to the output mode being an automatic output mode, set the respective sizes of the plurality of images based on a pre-set output method including reducing or increasing the size of the first image, and in response to the output mode being a manual output mode, obtain a user selection of an output method and set the respective sizes of the plurality of images based on the user selected output method including reducing or increasing the size of the first image; and an image forming job performer to perform an outputting operation based on the respective set sizes of the plurality of images.”
Finally, the next closest prior art Xia (US 2014/0368839) discloses method for automatically adjusting a size of an output image of a printer includes the following steps. Firstly, a default output size of a ready-to-print image is acquired from a page information file of the ready-to-print image. Then, the default output size is compared with the size of a ready-to-print paper on an input tray of the printer. If the default output size does not comply with the size of a ready-to-print paper, an output image with an adjusted size corresponding to the ready-to-print image is generated, (Para 0033-0085). However, Xia does not disclose in the affirmative, “in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, determine an output mode of the image forming apparatus, in response to the output mode being an automatic output mode, set the respective sizes of the plurality of images based on a pre-set output method including reducing or increasing the size of the first image, and in response to the output mode being a manual output mode, obtain a user selection of an output method and set the respective sizes of the plurality of images based on the user selected output method including reducing or increasing the size of the first image; and an image forming job performer to perform an outputting operation based on the respective set sizes of the plurality of images.”
Therefore, the prior arts Matsuura et al, Utsunomiya and Xia alone or in combination do not render obvious in include the claimed feature in the affirmative, “in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, determine an output mode of the image forming apparatus, in response to the output mode being an automatic output mode, set the respective sizes of the plurality of images based on a pre-set output method including reducing or increasing the size of the first image, and in response to the output mode being a manual output mode, obtain a user selection of an output method and set the respective sizes of the plurality of images based on the user selected output method including reducing or increasing the size of the first image; and an image forming job performer to perform an outputting operation based on the respective set sizes of the plurality of images.”

Regarding independent claim 8, the closest prior art, Matsuura et al (US 6930796) discloses whether it is possible to print each one of a plurality of pages of image data on a paper of a designated size is determined. As to a page which is determined printable on a paper of the designated size as papers of the designated size are available in paper feed parts, the page is printed out on a paper of the designated  “in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, determining an output mode of the image forming apparatus; in response to the output mode being an automatic output mode, setting the respective sizes of the plurality of images based on a pre-set output method including reducing or increasing the size of the first image; in response to the output mode being a manual output mode, obtaining a user selection of an output method and setting the respective sizes of the plurality of images based on the user selected output method including reducing or increasing the size of the first image; and performing an outputting operation based on the respective set sizes of the plurality of images.”
Further, the next closest prior art Utsunomiya (US 2007/0279673) discloses CPU of a printing apparatus selects one of a plurality of setting permission information items based on sheet property information in a case in which printing processing is performed employing a specific sheet type. Subsequently, the CPU of the printing apparatus  “in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, determining an output mode of the image forming apparatus; in response to the output mode being an automatic output mode, setting the respective sizes of the plurality of images based on a pre-set output method including reducing or increasing the size of the first image; in response to the output mode being a manual output mode, obtaining a user selection of an output method and setting the respective sizes of the plurality of images based on the user selected output method including reducing or increasing the size of the first image; and performing an outputting operation based on the respective set sizes of the plurality of images.”
Finally, the next closest prior art Xia (US 2014/0368839) discloses method for automatically adjusting a size of an output image of a printer includes the following steps. Firstly, a default output size of a ready-to-print image is acquired from a page information file of the ready-to-print image. Then, the default output size is compared with the size of a ready-to-print paper on an input tray of the printer. If the default output size does not comply with the size of a ready-to-print paper, an output image with an adjusted size corresponding to the ready-to-print image is generated, (Para 0033-0085). “in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, determining an output mode of the image forming apparatus; in response to the output mode being an automatic output mode, setting the respective sizes of the plurality of images based on a pre-set output method including reducing or increasing the size of the first image; in response to the output mode being a manual output mode, obtaining a user selection of an output method and setting the respective sizes of the plurality of images based on the user selected output method including reducing or increasing the size of the first image; and performing an outputting operation based on the respective set sizes of the plurality of images.”
Therefore, the prior arts Matsuura et al, Utsunomiya and Xia alone or in combination do not render obvious in include the claimed feature in the affirmative, “in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, determining an output mode of the image forming apparatus; in response to the output mode being an automatic output mode, setting the respective sizes of the plurality of images based on a pre-set output method including reducing or increasing the size of the first image; in response to the output mode being a manual output mode, obtaining a user selection of an output method and setting the respective sizes of the plurality of images based on the user selected output method including reducing or increasing the size of the first image; and performing an outputting operation based on the respective set sizes of the plurality of images.”

Regarding independent claim 15, the closest prior art, Matsuura et al (US 6930796) discloses whether it is possible to print each one of a plurality of pages of image data on a paper of a designated size is determined. As to a page which is determined printable on a paper of the designated size as papers of the designated size are available in paper feed parts, the page is printed out on a paper of the designated size. As to a page which is determined unprintable on a paper of the designated size as papers of the designated size are not available in the paper feed parts, data representing the page are saved and the page is printed in a reduced size or otherwise appropriately printed on a paper of a different size. In this manner, all pages of the image data are printed, and at the same time, notification is provided to notify the fact that printing on a paper of the size was conducted. When papers of the appropriate designated size are supplied, printing as designated is executed. It is also possible to select whether to stop printing in the designated size, (col. 1-7 lines 1-67). However, Matsuura et al does not disclose in the affirmative, “instructions to, in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, determine an output mode; instructions to, in response to the output mode being an automatic output mode, set the respective sizes of the plurality of images based on a pre-set output method including reducing or increasing the size of the first image; instructions to, in response to the output mode being a manual output mode, obtain a user selection of an output method and set the respective sizes of the plurality of images based on the user selected output method including reducing or increasing the size of the first image; and instructions to perform an outputting operation based on the respective set sizes of the plurality of images.”
Further, the next closest prior art Utsunomiya (US 2007/0279673) discloses CPU of a printing apparatus selects one of a plurality of setting permission information items based on sheet property information in a case in which printing processing is performed employing a specific sheet type. Subsequently, the CPU of the printing apparatus performs a setting regarding each of a plurality of printing setting items so as to obtain a setting permitted in the selected setting permission information item in a case in which printing processing is performed employing a specific sheet type. Thus, a printing apparatus capable of executing the printing settings of a plurality of printing setting items appropriately is provided, (Para 0042-0144). However, Utsunomiya does not disclose in the affirmative, “instructions to, in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, determine an output mode; instructions to, in response to the output mode being an automatic output mode, set the respective sizes of the plurality of images based on a pre-set output method including reducing or increasing the size of the first image; instructions to, in response to the output mode being a manual output mode, obtain a user selection of an output method and set the respective sizes of the plurality of images based on the user selected output method including reducing or increasing the size of the first image; and instructions to perform an outputting operation based on the respective set sizes of the plurality of images.”
Finally, the next closest prior art Xia (US 2014/0368839) discloses method for automatically adjusting a size of an output image of a printer includes the following steps. Firstly, a default output size of a ready-to-print image is acquired from a page information file of the ready-to-print image. Then, the default output size is compared with the size of a ready-to-print paper on an input tray of the printer. If the default output size does not comply with the size of a ready-to-print paper, an output image with an adjusted size corresponding to the ready-to-print image is generated, (Para 0033-0085). However, Xia does not disclose in the affirmative, “instructions to, in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, determine an output mode; instructions to, in response to the output mode being an automatic output mode, set the respective sizes of the plurality of images based on a pre-set output method including reducing or increasing the size of the first image; instructions to, in response to the output mode being a manual output mode, obtain a user selection of an output method and set the respective sizes of the plurality of images based on the user selected output method including reducing or increasing the size of the first image; and instructions to perform an outputting operation based on the respective set sizes of the plurality of images.”
Therefore, the prior arts Matsuura et al, Utsunomiya and Xia alone or in combination do not render obvious in include the claimed feature in the affirmative, “instructions to, in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, determine an output mode; instructions to, in response to the output mode being an automatic output mode, set the respective sizes of the plurality of images based on a pre-set output method including reducing or increasing the size of the first image; instructions to, in response to the output mode being a manual output mode, obtain a user selection of an output method and set the respective sizes of the plurality of images based on the user selected output method including reducing or increasing the size of the first image; and instructions to perform an outputting operation based on the respective set sizes of the plurality of images.”

Dependent claims 2-7, 9-14 and 15 are allowed because of their dependency to claims 1, 8 and 15 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677